Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 5/10/2019 is made of record.  Claims 1-20 are currently pending in the application.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 15-20, drawn to acrylic rubber composition.
Group II, claim(s) 10-14, drawn to rubber laminate.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of acrylic rubber composition comprising carboxyl-group containing , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Soddemann et al (US 2010/0029857 A1).  Specifically, Soddemann et al disclose a vulcanizable polymer composition (abstract) comprising as a first component a polymer derived from dicarboxylic acid monomer (paragraph 0026 and 0029) such as maleic acid (paragraph 0113) and further monomers that include alkyl (meth)acrylate esters (paragraph 0116).  The second component is a polyamine crosslinking agent to crosslink carboxyl groups of the terpolymer (paragraph 0127).  Third component of the vulcanizable polymer composition includes 1,4-diazabicyclo[2.2.2]octane (paragraph 0134).  The composition may further comprise additional vulcanizing agents such as tetramethyl thiuram monosulfide (paragraphs 0141 and 0143).

During a telephone conversation with Michael Gzybowski on 4/21/2021 a provisional election was made WITHOUT traverse to prosecute the invention of group I, claims 1-9 and 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement


The information disclosure statement filed 8/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the 

It is noted that one of the IDS filed 8/21/2021 is a duplicate of other IDS filed on the same day.  Hence, a line is put through all references in one of the IDS and Examiner considered the references in other IDS filed on the same day with the exception of the one, a copy of which is not provided.

Claim Objections

Claims 9 and 20 are objected to because of the following informalities:  Claim 9 (lines 1-2) and 20 (lines 1-2) recite “carboxyl group-containing acrylic rubber composition according to claim 1, which is used” and “carboxyl group-containing acrylic rubber composition according to claim 2, which is used”, respectively.  For clarity following amendment is suggested - “carboxyl group-containing acrylic rubber composition according to claim 1, which comprises” and “carboxyl group-containing acrylic rubber composition according to claim 2, which is used at a ratio of”.  
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the component (C)" in line 3.  There is insufficient antecedent basis for this limitation in the claim, because there is no reference to component (C) in independent claim 1 on which this claim is dependent.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites “0 to 5 parts by weight of the component (C)”.  Component (C) is a required component in claim 2 on which this claim is dependent.  However, the recitation “0 … parts by weight” implies that it is optional and fails to further limit the scope of claim 2 on which it is dependent.  Applicant may cancel the claim(s), 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Soddemann et al (US 2010/0029857 A1).
Regarding claim 1, Soddemann et al disclose in example Q14, a rubber composition comprising 100 parts by weight of rubber, DABCO (see paragraph 0186 - i.e. 1,4-diazabicyclo[2.2.2]octane and reads on component (B) in present claim 1), DIAK No. 1 (see paragraph 0187 - i.e. hexamethylene diamine carbamate and reads on crosslinking agent for carboxyl group-containing acrylic rubber (D) in present claim 1).  Additional vulcanizing agents may be added and include tetramethyl thiuram disulfide (paragraph 0143) which reads on thiuram-based crosslinking accelerator in present claim 1.
Soddemann et al fail to disclose a composition comprising acrylic rubber.
However, Soddemann et al in the general disclosure teach that rubber preferably comprises α,β-ethylenically unsaturated dicarboxylic acid monoester monomer as the third monomer unit (i.e. carboxylic acid monomer).  The tensile strength of polymer vulcanizate obtained after crosslinking tends to show an improvement when the rubber contains α,β-ethylenically unsaturated dicarboxylic acid monoester monomer (paragraph 0085).  Further copolymerizable monomers include α,β-ethylenically carboxylate ester monomers such as methyl acrylate, ethyl acrylate (paragraph 0116) in amounts of equal to or less than 80% (paragraph 0121).  Therefore, in light of the teachings in general disclosure, it would have been obvious to one skilled in art prior to the filing of present application, to include an acrylic rubber containing at least 80% by weight of acrylate monomers in combination with a α,β-ethylenically unsaturated dicarboxylic acid monoester monomer, in the rubber composition, of Soddemann et al, for above mentioned advantages.
Regarding claims 3 and 4, see example Q14, wherein the rubber composition comprises DIAK No. 1 (see paragraph 0187 - i.e. hexamethylene diamine carbamate 
Regarding claim 6, additional vulcanizing agents may be added and include tetramethyl thiuram disulfide (paragraph 0143).

Claims 2, 8, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soddemann et al (US 2010/0029857 A1) in view of Kubota et al (US 2006/0167159 A1).
The discussion with respect to Soddemann et al in paragraph 18 above is incorporated here by reference.
Soddemann et al are silent with respect to primary amine in claim 2.
However, regarding primary amine in claim 2, Soddemann et al in the general disclosure teach that conventional compounding ingredients such as processing aids may be added (paragraph 0140).  Additionally, Kubota et al in the same filed of endeavor teach, in example 1, a rubber composition comprising octadecylamine as a processing aid.  Therefore, in light of the teachings in Kubota et al and given that Soddemann et al contemplate addition of a processing aid to the rubber composition, it would have been obvious to on skilled in art prior to the filing of present application to include a known processing aid such as octadecylamine, to the rubber composition, of Soddemann et al, absent evidence to the contrary.
Regarding claim 8, rubber composition, in example 1, of Kubota et al comprises octadecylamine (i.e. stearyl amine) as a processing aid.
Regarding claims 15-16, see example Q14, of Soddemann et al, wherein the composition comprises DIAK No. 1 (see paragraph 0187 - i.e. hexamethylene diamine carbamate).
Regarding claim 18, examples of additional vulcanizing agents include tetramethyl thiuram disulfide (paragraph 0143).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Soddemann et al (US 2010/0029857 A1) in view of Ogawa et al (US 2012/0302674 A1).
The discussion with respect to Soddemann et al in paragraph 18 is incorporated here by reference. 
Soddemann et al are silent with respect to thiourea based crosslinking accelerator.
However, Ogawa et al in the same field of endeavor teach an acrylic rubber composition comprising crosslinking agent (abstract) such as polyvalent amine compounds and its carbonates (paragraph 0169).  The acrylic rubber composition preferably comprises a cross-linking accelerator (paragraph 0180).  Examples of crosslinking accelerators include thiourea compound (paragraph 0183) such as N,N’-diphenylthiourea (paragraph 0196) which reads on thiourea-based crosslinking accelerator in present claim 7.  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   Therefore, in light of the teachings in Ogawa et al and case law, it would have been obvious to one skilled in art prior to the filing of present application to include the thiourea-based crosslinking accelerator, in the rubber composition, Soddemann et al, absent evidence to the contrary.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Soddemann et al (US 2010/0029857 A1) in view of Kubota et al (US 2006/0167159 A1) and Ogawa et al (US 2012/0302674 A1).
The discussion with respect to Soddemann et al and Kubota et al in paragraph 19 above is incorporated here by reference.

However, Ogawa et al in the same field of endeavor teach an acrylic rubber composition comprising crosslinking agent (abstract) such as polyvalent amine compounds and its carbonates (paragraph 0169).  The acrylic rubber composition preferably comprises a cross-linking accelerator (paragraph 0180).  Examples of crosslinking accelerators include thiourea compound (paragraph 0183) such as N,N’-diphenylthiourea (paragraph 0196) which reads on thiourea-based crosslinking accelerator in present claim 19.  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   Therefore, in light of the teachings in Ogawa et al and case law, it would have been obvious to one skilled in art prior to the filing of present application to include the thiourea-based crosslinking accelerator, in the rubber composition, Soddemann et al in view of Kubota et al, absent evidence to the contrary.

Claims 1-6, 8-9, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US 2006/0167159 A1) in view of Soddemann et al (US 2010/0029857 A1).
Regarding claim 1, Kubota et al disclose, in example 1, a composition comprising acrylic rubber “a” (i.e. reads on carboxyl-group containing acrylic rubber, see paragraph 0130), hexamethylenediamine carbamate crosslinking agent (i.e. reads on a crosslinking agent for carboxyl group-containing acrylic rubber in present claim 1), 1,3-di-o-tolylguanidine crosslinking accelerator (i.e. reads on guanidine based crosslinking accelerator in present claim 1).  
Kubota et al are silent with respect to 1,4-diazabicyclo[2.2.2]octane.
However, Kubota et al in the general disclosure teach that if the acrylic rubber has hydroxyl groups as crosslinking sites in addition to carboxyl groups, it is preferable to use crosslinking accelerators such as tertiary amine compounds (paragraph 0097).  Examples of tertiary amine compounds include 1,8-diazabicyclo[5.4.0]-undecene-7 (paragraph 0100).  Additionally, Soddemann et al disclose a vulcanizable polymer composition which is characterized by a specific combination of a polyamine crosslinking agent and a particular crosslinking accelerator (abstract) containing at least one bi- or polycyclic aminic base (paragraph 0016).  The incorporation of a particular combination of bi- or polycyclic amine base preferably selected from the group consisting of 1,8-diazabicyclo[5.4.0]-undecene-7 (DBU) and 1,4-diazabicyclo[2.2.2]octane (DABCO) and a polyamine crosslinking agent in a polymer composition results in an improvement in crosslinking density and surprisingly and unexpectedly at the same time in an improvement of the mechanical values even though a lower concentration of the crosslinking accelerator is used.  The improvements in mechanical properties can manifest in a number of ways including an increase in curing density, higher values in the modulus 100 and improved compression set when compared to vulcanizate made without the strong organic base preferably DABCO (paragraph 0062).  The rubber preferably comprises α,β-ethylenically unsaturated dicarboxylic acid monoester monomer as the third monomer unit.  The tensile strength of polymer vulcanizate obtained after crosslinking tends to show an improvement when the rubber contains α,β-ethylenically unsaturated dicarboxylic acid monoester monomer (paragraph 0085).  Further copolymerizable monomers include α,β-ethylenically carboxylate ester monomers such as methyl acrylate, ethyl acrylate (paragraph 0116) in amounts of equal to or less than 80% (paragraph 0121).  Therefore, in light of the teachings in Soddemann et al and given that Kubota et al contemplate using tertiary amines such as 1,8-diazabicyclo[5.4.0]-undecene-7 in polymer compositions comprising elastomers 
Regarding claims 2 and 8, see example 1, of Kubota et al, where in the composition comprises octadecylamine (i.e. reads on primary amine represented by general formula RNH2 wherein R is an aliphatic hydrocarbon group having 1 to 30 carbon atoms in present claim 2, and stearyl amine in present claim 8).
Regarding claims 3, 4, 15 and 16, see example 1, of Kubota et al, wherein the composition comprises hexamethylenediamine carbamate crosslinking agent.  Examples of aromatic polyamine compounds include 2,2-bis[4-(4-aminophenoxy)-phenyl]propane (paragraph 0074).
Regarding claims 5 and 17, see example 1, of Kubota et al, wherein the composition comprises 1,3-di-o-tolylguanidine.
Regarding claims 6 and 18, Kubota et al teach that when the acrylic rubber has a halogen atom as crosslinking sites in addition to a carboxyl group it is preferable to use as a crosslinking accelerator a thiuram sulfide having 2 to 30 carbon atoms (paragraph 0092).  Examples of thiuram sulfide include tetramethylthiuram disulfide (paragraph 0094).

Claims 7, 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US 2006/0167159 A1) in view of Soddemann et al (US 2010/0029857 A1) and Ogawa et al (US 2012/0302674 A1).
The discussion with respect to Kubota et al and Soddemann et al in paragraph 22 above is incorporated here by reference.  Additionally, see example 1, of Kubota et al, wherein the composition comprises 100 parts by weight of acrylic rubber (i.e. reads even though a lower concentration of the crosslinking accelerator is used.  
Kubota et al and Soddemann et al are silent with respect to thiourea-based crosslinking accelerator, and amount of DABCO.
However, regarding thiourea-based crosslinking accelerator, Ogawa et al in the same field of endeavor teach an acrylic rubber composition comprising crosslinking agent (abstract) such as polyvalent amine compounds and its carbonates (paragraph 0169).  The acrylic rubber composition preferably comprises a cross-linking accelerator (paragraph 0180).  Examples of crosslinking accelerators include thiourea compound (paragraph 0183) such as N,N’-diphenylthiourea (paragraph 0196) which reads on thiourea-based crosslinking accelerator in present claims 7 and 19.  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   Therefore, in light of the teachings in Ogawa et al and case law, it would have been obvious to one skilled in art prior to the filing of present application to include the thiourea-based crosslinking accelerator, in the rubber 
Regarding amount of DABCO, examples of crosslinking accelerators in Ogawa et al include diazabicycloalkene compound (paragraph 0184).  The crosslinking accelerator is used in amounts of 0.1 to 10% by weight.  If the content of crosslinking accelerator is within the above range, crosslinking is sufficiently performed and the obtained cross-linked rubber product is excellent in mechanical properties.  If the crosslinking accelerator is too small, the crosslinking does not proceed sufficiently and the cross-linked rubber product may become inferior in mechanical properties, while if the crosslinking accelerator is too great, the crosslinking rate becomes too fast and blooms of crosslinking accelerator are liable to from at the surface of obtained cross-linked rubber product or it is liable to become too hard (paragraph 0198).  Therefore, in light of the teachings in Ogawa et al and given that Soddemann et al contemplate using crosslinking accelerator such as DABCO in lower concentrations, it would have been obvious to one skilled in art prior to the filing of present application to include diazabicyclo compound such as DABCO in overlapping amounts of 0.1 to 3 parts by weight, for above mentioned advantages.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764